 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10 THERESA BROOKE,                                      Case No. 18-cv-06420 NC
11                   Plaintiff,                         ORDER OF CONDITIONAL
                                                        DISMISSAL
12           v.
                                                        Re: Dkt. 6
13 610 HEDDING, LLC.
14                Defendant.
15
16        The Court having been notified of the settlement of this action, and it appearing that
17 no issue remains for the Court’s determination,
18        IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
19 DISMISSED with prejudice. In the event that the settlement is not reached, any party may
20 move to reopen the case, provided that such motion is filed within 60 days. All pending
21 deadlines and hearings are VACATED.
22        IT IS SO ORDERED.
23        Dated: November 13, 2018                   _________________________
                                                     Nathanael M. Cousins
24                                                   United States Magistrate Judge
25
26
27
28
     Case No. 18-cv-06830 NC
     ORDER OF CONDITIONAL
     DISMISSAL
